Citation Nr: 0531711	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss for the period from May 14, 1998 to 
January 23, 2000.  

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss for the period from January 24, 2000 
to January 1, 2001.  

3.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss on and after January 2, 2001.



WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.

In a decision, dated on February 17, 2005, the Board 
concluded that the criteria for a 30 percent evaluation for 
the veteran's residuals of a right great toe injury had been 
met.  In that same decision, the Board remanded the veteran's 
claims for the following: (1) entitlement to an evaluation in 
excess of 20 percent for bilateral hearing loss for the 
period from May 14, 1998 to January 23, 2000, (2) entitlement 
to an evaluation in excess of 30 percent for bilateral 
hearing loss for the period from January 24, 2000 to January 
1, 2001, and (3) entitlement to an evaluation in excess of 40 
percent for bilateral hearing loss on and after January 2, 
2001.

In a separate order, the Board has undertaken to vacate the 
remand portion of the Board's February 2005 decision-remand, 
that remanded the aforementioned issues.  


FINDING OF FACT

In July 2001, prior to the promulgation of a decision by the 
Board, the veteran withdrew his appeal in regard to the 
following issues: (1) entitlement to an evaluation in excess 
of 20 percent for bilateral hearing loss for the period from 
May 14, 1998 to January 23, 2000, (2) entitlement to an 
evaluation in excess of 30 percent for bilateral hearing loss 
for the period from January 24, 2000 to January 1, 2001, and 
(3) entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss on and after January 2, 2001.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an evaluation in 
excess of 20 percent for bilateral hearing loss for the 
period from May 14, 1998 to January 23, 2000, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005).  

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an evaluation in 
excess of 30 percent for bilateral hearing loss for the 
period from January 24, 2000 to January 1, 2001, have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2005).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an evaluation in 
excess of 40 percent for bilateral hearing loss on and after 
January 2, 2001, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a January 1999 rating action, the RO increased the 
disability rating for the veteran's service-connected 
bilateral hearing loss from 10 percent to 20 percent 
disabling, effective from May 14, 1998.  The veteran 
subsequently expressed disagreement with the 20 percent 
disability rating and filed a timely appeal.  In an April 
2001 rating action, the RO increased the disability rating 
for the veteran's bilateral hearing loss from 20 percent to 
30 percent disabling, effective from January 24, 2000, and 
from 30 percent to 40 percent disabling, effective from 
January 2, 2001. 

By a July 2001 statement in support of claim (VA Form 21-
4138), the veteran stated that based on the favorable 
decision given by the RO in April 2001, he wished to withdraw 
his appeal for a hearing condition.  Thus, the Board 
construes the veteran's July 2001 written statement as a 
withdrawal of his appeal for the following issues: (1) 
entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss for the period from May 14, 1998 to 
January 23, 2000, (2) entitlement to an evaluation in excess 
of 30 percent for bilateral hearing loss for the period from 
January 24, 2000 to January 1, 2001, and (3) entitlement to 
an evaluation in excess of 40 percent for bilateral hearing 
loss on and after January 2, 2001.  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to the aforementioned issues.  
Hence, the Board finds that the veteran has withdrawn his 
claims as to the aforementioned issues, and accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the aforementioned issues, and the appeal with respect to the 
aforementioned issues is dismissed.     


ORDER

The claim of entitlement to an evaluation in excess of 20 
percent for bilateral hearing loss for the period from May 
14, 1998 to January 23, 2000, is dismissed.  

The claim of entitlement to an evaluation in excess of 30 
percent for bilateral hearing loss for the period from 
January 24, 2000 to January 1, 2001, is dismissed.  

The claim of entitlement to an evaluation in excess of 40 
percent for bilateral hearing loss on and after January 2, 
2001, is dismissed.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


